Title: From Alexander Hamilton to Commodore John Hazelwood, 5 February 1778
From: Hamilton, Alexander
To: Hazelwood, John


Head Quarters Valley forgeFebruary 5th 1778
Sir,
It is his Excellency’s desire, that you have all the public boats below the falls, removed as expeditiously as possible to Coryells ferry, or higher, as you may think necessary for their safety. Their present situation exposes them to being destroyed or taken without much difficulty, and we should feel the loss of them.
I am Sir   Your most Obd Serv
Alex Hamilton ADC
